Detailed Action

Notice of Pre-AIA  or AIA  Status

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Comment

Terminal Disclaimer

2.	The terminal disclaimer filed on 6-7-22 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,668,493 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

REASONS FOR ALLOWANCE

3.	The following is an examiner’s statement of reasons for allowance: the claim limitations of “…a nozzle having: a body that includes: a first intake to receive a pressurized gas; and a second intake to receive a solution that includes a chemical or biological solute, wherein the pressurized gas and the solution combine to provide a fluid flow through the nozzle; and a head, coupled with the body, that includes one or more foils to be substantially exposed to the fluid flow, wherein the fluid flow through the nozzle is to cause the head to vibrate, the vibration of the head coupled with fluid flow over the one or more foils to produce a fog having sub-micron droplets; and one or more flow-control devices to provide the pressurized gas or the solution to the nozzle; and a controller to control the one or more flow-control devices to provide the fog with a set of characteristics, wherein the controller is to control the one or more flow-control devices to provide the pressurized gas with a pressure that is based on a calibration file that correlates properties of a target, to which the system is to apply the fog, with sets of characteristics of the fog…” in claim 1, the claim limitations of “…a body that includes: a first intake to receive pressurized gas; and a second intake to receive a solution, wherein the pressurized gas and the solution combine to provide a fluid flow through the nozzle; and a head, coupled with the body, that includes one or more foils to be substantially exposed to the fluid flow, wherein the fluid flow through the nozzle is to cause the head to vibrate, the vibration of the head coupled with fluid flow over the one or more foils to produce a fog having droplet sizes of less than one micron; and one or more flow-control devices to provide the nozzle with the pressurized gas or the solute; and a controller to access a calibration file to determine a set of fog characteristics and to control the flow-control devices to provide the fog with the determined set of fog characteristics, wherein the calibration file correlates properties of a target, to which the system is to apply the fog, with a plurality of sets of fog characteristics…” in claim 12 and the claim limitations of “…a nozzle having: a body that includes: a first intake to receive a pressurized gas; and a second intake to receive a solution that includes a chemical or biological solute, wherein the pressurized gas and the solution combine to provide a fluid flow through the nozzle, and wherein the solution includes a traceable solution; and a head, coupled with the body, that includes one or more foils to be substantially exposed to the fluid flow, wherein the fluid flow through the nozzle is to cause the head to vibrate, the vibration of the head coupled with fluid flow over the one or more foils to produce a fog having sub-micron droplets; and one or more flow-control devices to provide the pressurized gas or the solution to the nozzle; an environmental sensor to detect how a plant absorbs the traceable solution or how the traceable solution moves through the plant and to provide one or more feedback signals indicative of the detection; and a controller to control the one or more flow-control devices, based on the one or more feedback signals, to provide the fog with a set of characteristics…” in claim 21 are all not found in combination in the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J PARSLEY whose telephone number is (571)272-6890. The examiner can normally be reached Monday-Friday, 8am-4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on (571) 272-6891. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DAVID J PARSLEY/Primary Examiner, Art Unit 3643